ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is dated as of September 28, 2007 (the “Agreement Date”), and is entered into by and between NutraCea, Inc., a California corporation having its principal place of business at 5090 N. 40th Street, Suite 400, Phoenix, AZ, 85018 (“Buyer”), Vital Living, Inc., a Nevada corporation with its principal place of business at 1289 Clint Moore Road, Boca Raton, Florida 33487, and those subsidiaries of Vital Living, Inc. whose names are subscribed on the signature page of this Agreement (Vital Living, Inc. and such subsidiaries referred to collectively as “Seller”).Capitalized terms not otherwise defined herein shall have the meanings set forth in Exhibit A attached hereto. BACKGROUND A.Seller develops and markets nutritional supplements and nutraceutical products for distribution, including through healthcare practitioners.Buyer is a health science company that has proprietary intellectual property that processes and converts rice bran into ingredients that have various applications in food products. B.Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, substantially all of the assets used by Seller in its business. C.As an inducement to Buyer to enter into this Agreement, concurrently herewith certain stockholders of Seller have entered into an agreement with Buyer, in the form separately provided to Seller (a “Voting Agreement”), pursuant to which each such person has agreed, among other things, to vote the shares of capital stock of Seller owned by such person to approve this Agreement and the transactions contemplated hereby. AGREEMENT Accordingly, the parties hereby agree as follows: ARTICLE I. SALE AND PURCHASE OF ASSETS SECTION 1.01 Purchase and Sale of Acquired Assets. (a)On the terms and subject to the conditions of this Agreement, at the Closing Date Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from Seller all the right, title and interest of Seller in, to and under the Acquired Assets in consideration of the payment by Buyer of the Purchase Price (the “Acquisition”) Seller shall deliver the Acquired Assets free and clear of all Liabilities, and Encumbrances, except as Seller and Buyer may mutually agree in writing. (b)Buyer shall not acquire any Excluded Assets and shall not assume or become obligated with respect to any Retained Liabilities, Liabilities related to any Excluded Assets, or any Liabilities of Seller arising out of the conduct of the Business, Seller’s other business or the Acquired Assets before the Closing Date.Buyer shall set forth the Assumed Liabilities on the Schedule 1.01(b) hereto.Effective as of the Closing, Buyer shall assume, pay and discharge when due the Assumed Liabilities. (c)Buyer will not assume any liability, responsibility or obligations to any employee of Seller, including without limitation, in connection with compensation or compensation plans, benefit plans, options or equity plans, severance or termination pay, insurance or other employment related costs relating to Seller or its employees or any other Retained Liabilities, and Seller shall indemnify and hold harmless Buyer and its representatives against any and all such Retained Liabilities.Retained Liabilities shall remain the sole responsibility of and shall be retained, paid, performed and discharged solely by Seller: SECTION 1.02Closing; Purchase Price. (a)Closing.The completion of this Agreement (the “Closing”) shall take place at the offices of Buyer.The Closing shall be scheduled to occur two (2) business days following the satisfaction or written waiver of the last of the closing conditions set forth in Article V, or on such other date as the parties may determine.The date on which the Closing occurs is referred to herein as the “Closing Date.” (b)Delivery.At the Closing, Seller shall sell, transfer, assign, convey and deliver to Buyer the Acquired Assets, Buyer shall pay the Purchase Price to Seller, and the parties shall deliver the agreements, certificates, opinions and other documents required to be delivered pursuant to Article V of this Agreement (the “Collateral Agreements”).If at the Closing Date Buyer does not obtain all rights to one or more items of the Acquired Assets, then the Acquired Assets in question and all income (if any) and other benefits and rights arising therefrom shall be held by Seller in trust for Buyer absolutely until such time as Buyer shall have obtained all rights therein and thereto.Seller hereby grants to Buyer and undertakes as of the Closing to hold upon trust for Buyer the entire interest of Seller in and to any part of the Acquired Assets which cannot be assigned by Seller hereunder together with the entire benefits of such rights including, without limitation, all proceeds, money and other rights and benefits to which the Seller is beneficially or legally entitled in respect of the use of such Acquired Assets; and from and after the Closing, Seller shall promptly pay to Buyer when received all monies received by Seller with respect to any Acquired Asset or any claim or right or any benefit arising thereunder. (c)Purchase Price.At the Closing, NutraCea will deliver the purchase price for the Acquired Assets.The purchase price will consist of (i) One Million Five Hundred Thousand Dollars ($1,500,000) (the “Closing Payment”)payable by check or by electronic funds transfer to the bank account in the United States of America designated by Seller in writing, (ii) the cancellation by Buyer of indebtedness of Seller, its Subsidiaries and VTLV LLC and VTLV II LLC (and cancellation of any rights such LLC entities may have relating to Buyer) to Buyer as of the Closing Date, including without limitation all of Seller’s Senior Secured Convertible Notes held by Buyer (the “Notes”), in an aggregate principal amount of approximately $4,226,000, and any right to receive any accrued but unpaid interest under the Notes though the Closing Date, and (iii) the cancellation (by delivery to Seller for redemption for no additional consideration) of 1,000,000 shares of Series D Preferred Stock of Seller held by Buyer (the Notes and such shares referred to collectively as the “Senior Securities” or the “VL Securities”) (collectively, the “Purchase Price”). 2 (d)Allocation of Purchase Price.The Purchase Price shall be allocated among the Acquired Assets as reasonably determined by Buyer, in accordance with applicable Treasury Regulations.Except in the event of a subsequent adjustment to the Purchase Price which adjustment shall be reflected in the allocation hereunder in a manner consistent with the Treasury Regulations, neither Seller nor Buyer shall file any return or take a position with any taxing authority that is inconsistent with any allocation pursuant hereto. ARTICLE II. REPRESENTATIONS AND WARRANTIES OF VITAL LIVING For purposes of the representations and warranties in this Article II, the term “Seller” will mean, as applicable, VL and any Subsidiary that holds any of the Acquired Assets.Seller hereby represents and warrants to Buyer that except as set forth in a disclosure letter separately delivered by Seller to Buyer contemporaneously with the execution and delivery of this Agreement, which identifies the particular Sections of this Agreement to which such disclosure relates (the “Disclosure Letter”), and except as disclosed in Seller’s last filed reports on Form 10-KSB or Form 10-QSB before the date of this Agreement: SECTION 2.01Organization.Seller is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Nevada, with full power and authority to own and operate the Business and to enter into this Agreement, the Collateral Agreements and the other agreements and instruments contemplated hereby and to perform its obligations hereunder and thereunder.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all requisite corporate action on the part of Seller, subject to approval by Seller’s stockholders as contemplated by this Agreement.This Agreement has been duly executed and delivered by Seller and constitutes the valid, binding and enforceable obligation of Seller, except as limited by applicable bankruptcy, insolvency, reorganization, SECTION 2.02Power and Authority.Seller is qualified to do business in each jurisdiction where such qualification is required in order to conduct the Business and to sell and transfer the Acquired Assets to Buyer.Seller has the power to enter into and perform its obligations pursuant to this Agreement.Seller’s execution, delivery and performance of this Agreement and all other agreements and instruments executed or to be executed by Seller in connection with or pursuant to this Agreement and the consummation of the transactions contemplated by this Agreement have been duly authorized by all requisite action on the part of Seller’s board of directors. SECTION 2.03inding Agreement.This Agreement has been approved by the board of directors of Seller and by all necessary corporate action on the part of Seller, other than approval of the Agreement by the shareholders of Seller.This Agreement and all other agreements and instruments executed or to be executed by Seller in connection with or pursuant to this Agreement and the consummation of the transactions contemplated by this Agreement constitute, or will constitute when executed and delivered, the legal, valid and binding obligations of Seller, enforceable against Seller in accordance with their respective terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization or similar laws affecting creditors’ rights and to general equitable principles. 3 SECTION 2.04Government Filings.Seller has made all filings with applicable Governmental Authorities and obtained all assignments (including invention assignments from its employees) necessary to claim and protect its rights in all Intellectual Property included in the Acquired Assets.There is no requirement applicable to Seller or to make any filing with, or to obtain any Permit of, any Governmental Authority as a condition to the lawful performance by Seller of its obligations hereunder. SECTION 2.05Absence of Conflicts and Consent Requirements. The execution and delivery of this Agreement by Seller and performance of Seller’s obligations hereunder do not: (a) conflict with or violate Seller’s Articles of Incorporation or Bylaws; (b) violate or, alone or with notice or the passage of time, result in the breach or the termination of, or otherwise give any contracting party the right to terminate or declare a default under, the terms of any written agreement relating to the Business or the Acquired Assets to which Seller is a party or by which any of the Acquired Assets may be bound (other than the requirement to obtain the consent of third parties under those certain Assigned Contracts that are identified in the Disclosure Letter as requiring such consent), or (c) violate any judgment, order, decree, or any law, statute, regulation or other judicial or governmental restriction to which Seller is subject.There is no requirement applicable to Seller or to make any filing with, or to obtain any permit, authorization, consent or approval of, any Governmental Authority as a condition to the lawful performance by Seller and of its obligations hereunder, except for the filing of the definitive Proxy Statement with the SEC. SECTION 2.06Title to AssetsError! Bookmark not definedThe Asset Schedule delivered by Seller to Buyer before the Agreement Date sets forth each item that is included, or required to be included, in the Acquired Assets.Seller has exclusive good and marketable title to the Acquired Assets, in each case free and clear of all Encumbrances, and Seller is not obligated to make payments (in any form, including royalties, milestones and other contingent payments) to third parties for use of any intellectual property rights with respect to the development, manufacture, use, sale, import or commercialization of any of the Products in the ordinary course of the Business as presently conducted or as contemplated to be conducted.There are no Encumbrances on, related to, secured by or outstanding against, or third party interests in, the Acquired Assets, except Encumbrances pursuant to the Notes. SECTION 2.07Condition of Assets.The Acquired Assets are all of the assets required for or useful in the operation of Seller’s Business as it is presently conducted by Seller.No Acquired Assets have been disposed of other than sales or use in the ordinary course of business.All tangible assets included in the Acquired Assets are in good operating condition and repair, free from any defects (except such minor defects as do not interfere with the use thereof in the conduct of the normal operations of Seller), have been maintained consistent with the standards generally followed in the industry and are sufficient to carry on the Business of Seller. SECTION 2.08Assumed Contracts.The contracts or other agreements constituting the Assumed Contracts were entered into in the ordinary course of business and are in full force and effect in accordance with their terms.Seller has provided to Buyer true and complete copies of all Assumed Contracts.Seller is not in default of any Assumed Contract and, to Seller’s Knowledge, each other party to any Assumed Contract is not in default thereof, and no event has occurred which with notice or lapse of time would constitute a breach or default.Subject to obtaining necessary consents or approvals, Seller has all requisite power and authority to assign to Buyer the rights of Seller under all Assumed Contracts.Section 2.08 of the Disclosure Letter lists all agreements pursuant to which the Company has granted any license or other right or interest to any third party with respect to the Acquired Assets or received a license or other right or interest in respect of the Acquired Assets.Except as disclosed on the Disclosure Letter there are no options, rights, licenses or interests of any kind relating to the Acquired Assets. 4 SECTION 2.09Litigation.There are no Actions filed or commenced by or before any court, arbitrator or any governmental or administrative agency with respect to the Business or any of the Acquired Assets, and there are no orders, injunctions, awards, judgments or decrees outstanding against, affecting or relating to the Business or any of the Acquired Assets. SECTION 2.10No Violation; Consents.Seller is not subject to and is not a party to any mortgage, lien, lease, agreement, contract, instrument, Law, or any other restriction of any kind or character, which (i) materially and adversely affects the Business or financial condition of the Acquired Assets, or (ii) would prevent consummation of the transactions contemplated by this Agreement or would be violated or breached in any material respect by consummation of such transactions, or (iii) would prevent Seller from complying in any material respect with the terms, conditions and provisions of the Agreement, or (iv) would materially and adversely affect the ability of Buyer to operate the Business and Acquired Assets after the Closing on substantially the same basis as theretofore operated by Seller, or (v) except as expressly set forth in the Disclosure Letter, would require the consent of any third party to the transactions contemplated herein. SECTION 2.11TaxesError! Bookmark not definedSeller has paid all taxes due or assessed and owed by it with respect to the Business and Acquired Assets being sold hereunder which are due and payable as of the date hereof or which will be due for all periods before the Closing Date, and will duly file all federal, state, local and other returns and pay any taxes which are required to be filed or paid and which are applicable to the period prior to the Closing.Seller shall bear and pay any and all sales, use, personal property, ad valorum and transfer Taxes arising out of the transfer of the Acquired Asset to Buyer hereunder.Buyer is not assuming any tax liabilities arising with respect to the Business and Acquired Assets for any period before the Closing Date. SECTION 2.12Financial StatementsError! Bookmark not definedThe Financial Statements included in the Disclosure Materials and all other financial information provided to Buyer by Seller fairly and accurately represent in all material respects the financial condition and operation of the Business as of the dates stated therein in accordance with generally accepted accounting principles consistently applied.Other than as disclosed on Seller’s Financial Statements, Seller does not have any liabilities or obligations relating to the Business and Acquired Assets of any nature other than commercial liabilities and obligations incurred in the ordinary course of business and consistent with past practice and none of which has or will have a Material Adverse Effect on the Business or the Acquired Assets.The Inventory is merchantable and fit for the purpose for which it was procured or manufactured.No portion of the Inventory is slow-moving, damaged, defective unusable, unsaleable or obsolete. 5 SECTION 2.13SEC Reports.Seller has filed all reports required to be filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the three years preceding the date hereof (or such shorter period as Seller was required by law to file such material) (the foregoing materials, together with the Seller’s Annual Report on Form 10-KSB for the year ended December 31, 2006, and the Quarterly Report on Form 10-QSB for the quarter ended March 31, 2007 and the Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007, and Seller’s definitive Proxy Statement, when filed with the SEC, being collectively referred to herein as the "SEC Reports" and, together with the documents filed as exhibits to Seller's Registration Statement on Form SB-2, as amended, the "Disclosure Materials") on a timely basis or has received a valid extension pursuant to Rule 12b-25 under the Exchange Act of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension.As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Securities Act of 1933, as amended, and the Exchange Act and the rules and regulations of the SEC promulgated thereunder, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.All material agreements to which Seller is a party or to which the properties or assets of Seller are subject as of the date of the applicable SEC Report have been filed as exhibits to the SEC Reports.The financial statements of Seller included in the SEC Reports (the “Financial Statements”) comply in all material respects with applicable accounting requirements and the rules and regulations of the SEC with respect thereto as in effect at the time of filing.Such financial statements have been prepared in accordance with generally accepted accounting principles ("GAAP") applied on a consistent basis during the periods involved, except as may be otherwise specified in such financial statements or the notes thereto, and fairly present in all material respects the financial position of Seller and its consolidated subsidiaries as of the dates thereof and the results of operations and cash flows for the periods then ended, subject, in the case of unaudited statements, to normal, immaterial, year-end audit adjustments. Except as disclosed in the Disclosure Materials, since June 30, 2007, (a) there has been no event, occurrence or development that has had or that could reasonably be expected to have or result in a material adverse effect on the assets, business, operations, financial condition, liquidity or prospects of Seller and its Subsidiaries taken as a whole or on the Business or the Acquired Assets ("Material Adverse Effect"), (b) Seller has not incurred any liabilities (contingent or otherwise) other than (x) liabilities incurred in the ordinary course of business consistent with past practice and (y) liabilities not required to be disclosed in filings made with the SEC, (c) Seller has not altered its method of accounting or the identity of its auditors and (d) Seller has not declared or made any payment or distribution of cash or other property to its stockholders or officers or directors (other than in compliance with existing Seller stock option plans) with respect to its capital stock, or purchased, redeemed (or made any agreements to purchase or redeem) any shares of its capital stock. SECTION 2.14Customer Deposits.The Disclosure letter contains a true, correct and complete list of all customer deposits and advance payments received by Seller or to be received by Seller before the Closing for products and services to be sold or rendered after the Closing. 6 SECTION 2.15InsuranceError! Bookmark not definedSeller has maintained and will continue to maintain in force insurance coverage that it reasonably believes is adequate to protect the Business and Acquired Assets through the Closing Date.The Disclosure Letter set forth each policy of insurance applicable to the Business or the Acquired Assets. SECTION 2.16Licenses, Permits and Compliance with Law.Seller holds all governmental or regulatory licenses, certificates, permits, franchises, approvals, authorizations, exemptions, registrations and rights (“Permits”) that are necessary to operate the Business as presently operated, and before the Closing Seller will have taken all actions and obtained all consents that are required in order to transfer to Buyer at the Closing all such Permits.There are no violations of any zoning, building, fire or health code or any other statute, ordinance, rule or regulation applicable to the Business or all or any part of the Acquired Assets, and Seller has no Knowledge of any such claim or assertion by a Governmental Authority. SECTION 2.17Environmental Matters. (a)As used herein, “Environmental Law” means any federal, state or local statutes, laws, regulations, ordinances, guidelines and similar provisions whether or not having the force or effect of law, all judicial and administrative orders and determinations, all contractual obligations to a Governmental Authority and all applicable common law or other Laws relating to pollution or protection of human health or the environment (including ambient air, surface water, ground water, land surface or subsurface strata), including any law or regulation concerning public health and safety, worker health and safety, and pollution or protection of the environment, including all those relating to the presence, use, production, generation, handling, transportation, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control, or cleanup of any hazardous materials, substances or wastes, chemical substances or mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated biphenyls, noise or radiation or otherwise relating to emissions, discharges, releases or threatened releases of any Hazardous Material or to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of any Hazardous Material. (b)No underground storage tanks and no amount of any substance that has been designated by any Governmental Authority or by applicable Law to be radioactive, toxic, hazardous or otherwise a danger to health or the environment, including, without limitation, PCBs, asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous substances pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”), or defined as a hazardous waste pursuant to the United States Resource Conservation and Recovery Act of 1976, as amended, and the regulations promulgated pursuant to said laws, but excluding office and janitorial supplies (a “Hazardous Material”), are present, as a result of the actions of Seller or any Affiliate of Seller, or, to Seller’s Knowledge, as a result of any actions of any third party or otherwise, in, on or under any property, including the land and the improvements, ground water and surface water thereof that Seller at any time owned, operated, occupied or leased.Except as disclosed in the Disclosure Letter, none of the following exists at any property or facility owned or operated by Seller and used in the Business: (a) underground storage tanks; (b) asbestos-containing material in any form or condition; (c) materials or equipment containing polychlorinated biphenyls; or (d) landfills, surface impoundments or other disposal areas. 7 (c)(i)Seller has not transported, stored, used, manufactured, disposed of, released or exposed its employees or others to Hazardous Materials in violation of any Law in effect on or before the Closing, and (ii)Seller has not disposed of, transported, sold, used, released, exposed its employees or others to or manufactured any product containing a Hazardous Material (collectively “Hazardous Materials Activities”) in violation of any rule, regulation, treaty or statute promulgated by any Governmental Authority in effect before or as of the date hereof to prohibit, regulate or control Hazardous Materials or any Hazardous Materials Activity. (d)There are no environmental approvals, permits, licenses, clearances or consents material to and necessary for the conduct of the Business as such activities and businesses are currently being conducted by Seller. (e)No material action, proceeding, revocation proceeding, amendment procedure, writ or injunction is pending, and to Seller’s Knowledge, no material action, proceeding, revocation proceeding, amendment procedure, writ or injunction has been threatened by any Governmental Authority against Seller in a writing delivered to Seller concerning any Hazardous Material or any Hazardous Materials Activity.Seller is not aware of any fact or circumstance which reasonably could be expected to involve Seller or any of the Acquired Assets in any environmental litigation or impose upon Seller any environmental liability.To Seller’s Knowledge, no current or prior owner of any property leased, used, occupied or possessed by Seller has received any notice or other communication (in writing or otherwise), whether from a governmental body, citizens group, employee or otherwise, that alleges that such current or prior owner of any property leased, used, occupied or possessed by Seller and relating to the Business or Acquired Assets has not complied with, or is not in compliance with, any Environmental Law. (f)Seller has not received any notice, report or other information regarding any Liability, including any investigatory, remedial or corrective obligations, relating to the Business or relating to the facilities used in the Business which are owned or leased by Seller and arising under Environmental Laws. (g)Except as disclosed in the Disclosure Letter, with respect to the Business or at facilities used in the Business, Seller has not treated, stored, disposed of, arranged for or permitted the disposal of, transported, handled, or released any substance, including any hazardous substance, owned or operated any property or facility (and no such property or facility is contaminated by any such substance) in a manner that has given or could give rise to liabilities of Seller, including any liability for response costs, corrective action costs, personal injury, property damage, natural resources damages or attorney fees, pursuant to CERCLA or the Solid Waste Disposal Act, as amended ("SWDA") or any other Environmental Law.To the Knowledge of Seller, no facts, events or conditions relating to the past or present facilities, properties or operations of Seller will prevent, hinder or limit continued compliance with Environmental Laws, give rise to any investigatory, remedial or corrective obligations pursuant to Environmental Laws, or give rise to any other liabilities pursuant to Environmental Laws, including any relating to onsite or offsite releases or threatened releases of hazardous materials, substances or wastes, personal injury, property damage or natural resources damage. 8 (h)To the Knowledge of Seller, neither this Agreement nor the consummation of the transactions contemplated by this Agreement will result in any obligations for site investigation or cleanup, or notification to or consent of any Governmental Authority or third party. (i)With regard to the Business, Seller has not, either expressly or by operation of law, assumed or undertaken any Liability, including any obligation for corrective or remedial action, of any other person or entity relating to Environmental Law. SECTION 2.18Product Liability.Except as disclosed in the Disclosure Letter, there are no actions, suits, inquiries, proceedings or investigations by or before any Governmental Authority pending or, to the knowledge of Seller, threatened, against or involving Seller relating to any product alleged to have been sold by or through Seller and alleged to have been defective or improperly designed, manufactured or labeled. SECTION 2.19Product Warranty.Each product included in the Acquired Assets sold, leased, or delivered by Seller has been in conformity with all applicable contractual commitments and all express and implied warranties, and Seller has no liability (and there is no basis for any present or future action, suit, proceeding, hearing, investigation, charge, complaint, claim, or demand against any of them giving rise to any liability) for replacement or repair thereof or other damages in connection therewith.No product included in the Acquired Assets sold, leased, or delivered by Seller is subject to any guaranty, warranty, or other indemnity beyond the applicable standard terms and conditions of sale or lease.The Disclosure Letter includes copies of the standard terms and conditions of sale by Seller (containing applicable guaranty, warranty, and indemnity provisions). SECTION 2.20Intellectual Property. (a)The Disclosure Letter contains a complete and accurate list of all Seller registered Intellectual Property and specifies, where applicable, the jurisdictions in which each such item of Seller registered Intellectual Property has been issued or registered and lists any proceedings or actions before any court, tribunal (including the United States Patent and Trademark Office (the “PTO”) or equivalent authority anywhere in the world) related to any of the Seller registered Intellectual Property. (b)Except as set forth in of the Disclosure Letter, no Seller Intellectual Property or Product is subject to any proceeding or outstanding decree, order, judgment, contract, license, agreement, or stipulation restricting in any manner the use, transfer, or licensing thereof by Seller, or which may affect the validity, use or enforceability of such Seller Intellectual Property or Products. (c)Except as set forth in of the Disclosure Letter, each item of Seller registered Intellectual Property is valid and subsisting, all necessary registration, maintenance and renewal fees currently due in connection with such Seller registered Intellectual Property have been made and all necessary documents, records and certificates in connection with such Seller registered Intellectual Property have been filed with the relevant patent, copyright, trademark or other authorities in the United States or foreign jurisdictions, as the case may be, for the purposes of maintaining such Seller registered Intellectual Property.There are no actions that must be taken by Seller within sixty (60) days of the Closing Date, including, without limitation, the payment of any registration, maintenance or renewal fees or the filing of any documents, applications or certificates for the purposes of maintaining, perfecting or preserving or renewing any Seller Registered Intellectual Property. 9 (d)The Seller Intellectual Property constitutes all the Intellectual Property used in and/or necessary to the conduct of the Business, including, without limitation, the development, manufacture, use, import and sale of Products.Seller is the exclusive owner of all Intellectual Property used in connection with the operation or conduct of the Business, including, without limitation, the sale, distribution or provision of any Products, free and clear of all Encumbrances and has the right to use all such assets without payment to a third party. (e)Except as set forth in the Disclosure Letter, (i) no Products or any Intellectual Property incorporated into any Products were developed by or with the assistance of any third party.To the extent that any Intellectual Property has been developed or created independently or jointly by a third party for Seller or is incorporated into any of the Products, Seller has a written agreement with such third party with respect thereto and Seller thereby either (i) has obtained ownership of, and is the exclusive owner of, or (ii) has obtained a perpetual, non-terminable license (sufficient for the conduct of its business as currently conducted and as proposed to be conducted) to all such third party’s Intellectual Property in such work, material or invention by operation of law or by valid assignment, to the fullest extent necessary to permit Seller’s use, licensing, disposition, distribution and ownership of the Products without limit or restriction in any manner. (f)Seller has not transferred ownership of, or granted any exclusive license with respect to, any Intellectual Property that is or was Seller Intellectual Property, to any third party, or permitted Seller’s rights in such Seller Intellectual Property to lapse or enter the public domain. (g)The Disclosure Letter contains a complete and accurate list of all contracts, licenses and agreements to which Seller is a party: (i) with respect to Seller Intellectual Property licensed or transferred to any third party; or (ii) pursuant to which a third party has licensed or transferred any Intellectual Property to Seller. (h)All contracts, licenses and agreements relating to either (i) Seller Intellectual Property or (ii) Intellectual Property of a third party licensed to Seller, are in full force and effect. The consummation of the transactions contemplated by this Agreement will neither violate nor result in the breach, modification, cancellation, termination or suspension of such contracts, licenses and agreements or cause the forfeiture, modification or termination or give right of forfeiture, modification or termination of any Seller Intellectual Property or in any way impair the right of Seller to use, sell, license or dispose of or to bring any action for the infringement of any Seller Intellectual Property or portion thereof.Seller is in compliance in all material respects with, and has not materially breached any term of any such contracts, licenses and agreements and, to the Knowledge of Seller, all other parties to such contracts, licenses and agreements are in compliance in all material respects with, and have not materially breached any term of, such contracts, licenses and agreements.Following the Closing Date, Buyerwill be permitted to exercise all of Seller’s rights under such contracts, licenses and agreements to the same extent Seller would have been able to had the transactions contemplated by this Agreement not occurred and without the payment of any additional amounts or consideration other than ongoing fees, royalties or payments which Seller would otherwise be required to pay.Neither this Agreement nor the transactions contemplated by this Agreement, including the assignment to Buyer of any contracts or agreements to which the Seller is a party, will result in (i) Buyer granting to any third party any right to or with respect to any Intellectual Property right owned by, or licensed to, Buyer, (ii) Buyer being bound by, or subject to, any non-compete or other restriction on the operation or scope of Buyer’s business, or (iii) Buyer being obligated to pay any royalties or other material amounts to any third party in excess of those payable by Seller prior to the Closing other than ongoing fees, royalties or payments Seller would otherwise be required to pay prior to the Closing. 10 (i)The operation of the Business of Seller as such business currently is conducted or is reasonably contemplated to be conducted, including (i) Seller’s, development, manufacture, distribution, marketing or sale of the Products, and (ii) the Seller’s use of any product, ingredient, device or process, has not, does not and will not infringe or misappropriate the Intellectual Property of any third party, constitute unfair competition or trade practices under the laws of any jurisdiction or violate any license or agreement between Seller and any third party. (j)Seller has not received notice from any third party that the operation of the Business of Seller or any act, product or service of Seller, infringes or misappropriates the Intellectual Property of any third party or constitutes unfair competition or trade practices under the laws of any jurisdiction. (k)Neither the development, manufacture, marketing, license, sale nor use of any product, technology or service included in the Acquired Assets violates or will violate any license or agreement with any third party or infringes or will infringe any intellectual property of any third party.Except as set forth in the Disclosure Letter, there is no pending or, to the Knowledge of Seller threatened (either orally or in writing), claim or litigation contesting the validity, ownership or right to use, sell, license or dispose of any Seller Intellectual Property nor, to the Knowledge of Seller, is there any valid basis for any such claim, nor has Seller received any notice asserting that any Seller Intellectual Property or the proposed use, sale, license or disposition thereof conflicts or will conflict with the rights of any other person, nor is there any basis for any such assertion. (l)To the Knowledge of Seller, no person has infringed or is infringing or misappropriating any Seller Intellectual Property. SECTION 2.21Assumed Contracts.All Assumed Contracts are in written form.Seller has performed all of the obligations required to be performed by it and is entitled to all benefits under, and is not in default in respect of, any of the Assumed Contracts.Each Assumed contract is in full force and effect, unamended except as disclosed to Buyer, and there exists nomaterial default or material event of default or event, occurrence, condition or act, with respect to Seller or to Seller’s knowledge with respect to the other contracting party, which, with the giving of notice, the lapse of time or the happening of any other event or conditions, would become a material default or material event of default under an Assumed Contract.True, correct and complete copies of all Assumed Contracts have been delivered to Buyer. 11 SECTION 2.22Absence of Certain Changes.Seller has conducted the Business only in the usual and ordinary course consistent with past practice and there has not been: (i) any damage, destruction, loss or other change in the condition of the Acquired Assets, except for normal wear and tear; (ii) any sale or transfer of any of the Acquired Assets other than in the ordinary course of business; and (iii) any liability incurred by Seller with regard to the Acquired Assets, contingent or otherwise, other than trade accounts, operating expenses, obligations under executory contracts incurred for fair consideration, or taxes accrued with respect to operations during such period, all incurred in the ordinary course of business. SECTION 2.23Preferences.The following statements will be, after giving effect to the transactions contemplated hereby, upon each distribution, if any, of any assets or property of Seller to the stockholders of Seller after the Closing, true and correct: (a)The aggregate value of all assets and properties of Seller, at their respective then present fair saleable values, exceeds the amount of all the debts and Liabilities (including, without limitation, contingent, subordinated, unmatured and unliquidated liabilities) of Seller.In determining the present fair saleable value of Seller’s contingent liabilities (such as litigation, guarantees and pension plan liabilities), Seller has considered such liabilities that could possibly become actual or matured liabilities. (b)Seller is not insolvent as such term is used in Section 548 of the Bankruptcy Code and any applicable fraudulent transfer or fraudulent conveyance laws, statutes, rules or regulations applicable to Seller. (c)The Purchase Price received by Seller in connection with the transactions contemplated hereby constitutes reasonably equivalent consideration for the Purchased Assets. SECTION 2.24Brokers, Finders, Etc.Seller has not employed any broker, finder, consultant or other intermediary in connection with the transactions contemplated by this Agreement who might be entitled to a fee or commission in connection with such transactions. SECTION 2.25Disclosures.No representation or warranty by Seller in this Agreement, nor any statement, certificate, document, schedule or exhibit hereto furnished or to be furnished by or on behalf of Seller pursuant to this Agreement or in connection with transactions contemplated hereby, contains or shall contain any untrue statement of material fact or omits or shall omit a material fact necessary to make the statements contained therein not misleading.All statements and information contained in any certificate, instrument, document, schedule, or exhibit delivered by or on behalf of Seller shall be deemed representations and warranties by Seller. 12 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF NUTRACEA Buyer represents and warrants to Seller, as of the date hereof, as follows: SECTION 3.01Organization, Authority, Execution, Delivery and Enforceability.Buyer is a corporation duly incorporated, validly existing and in good standing under the laws of California with its principal place of business in Arizona with the corporate power and authority to enter into this Agreement and to perform its obligations hereunder.The execution and delivery of this Agreement and the consummation of the transaction contemplated hereby have been duly authorized by all requisite corporate action on the part of Buyer.This Agreement has been duly executed and delivered by Buyer and constitutes the valid, binding and enforceable obligation of Buyer, except as limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and any other laws of general application affecting enforcement of creditors’ rights generally, and as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies.Buyer is not subject to, or bound by, any provision of: (i) its bylaws and articles of incorporation or similar organizational documents, each as amended through the date of this Agreement, (ii) any mortgage, deed of trust, lease, note, shareholders’ agreement, bond, indenture, license, permit, trust, custodianship, or other instrument, agreement or restriction, or (iii) any judgment, order, writ, injunction or decree of any Governmental Authority that would prevent, or be violated by, or under which there would be a default as a result of, nor is the consent of any person required for, the execution, delivery and performance by Buyer of this Agreement and the obligations contained herein, including without limitation, the purchase of the Acquired Assets.No filing with, and no permit, authorization, consent or approval of, any Governmental Authority is necessary for the consummation by Buyer of the transaction contemplated by this Agreement. SECTION 3.02No Other Buyer Representations or Warranties.Except for the representations and warranties contained in this Article, neither Buyer nor any other Person makes any other express or implied representation or warranty on behalf of Buyer.Buyer expressly make any representation or warranty concerning the tax consequences of the transaction contemplated by this Letter to Seller or its shareholders. ARTICLE IV. COVENANTS SECTION 4.01Publicity.Buyer and Seller shall consult with each other and agree before issuing any initial press release or otherwise making any initial public statement with respect to the Acquisition and this Agreement and shall not issue any such press release or make any such public statement prior to such agreement, except as may be required by applicable law, in which case reasonable efforts to consult with the other party hereto shall be made prior to such release or public statement.The parties shall coordinate the timing of the initial public announcement of the execution and delivery of this Agreement.After the initial announcement of the execution of this Agreement, the parties shall make such public announcements as they individually determine including any required by law or applicable stock exchange requirements, and shall attempt to cooperate and keep each informed concerning the content of any material public announcements concerning this Agreement and the Acquisition and, where reasonably practicable, permit the other party to review such public announcements prior to their distribution. 13 SECTION 4.02 Access to Information; Confidentiality.Seller shall afford the Buyer and its accountants, counsel and other representatives reasonable access during normal business hours to the Acquired Assets and the properties, books, records and personnel of Seller for inspection and copying, to obtain all information concerning the Business and the Acquired Assets, as Buyer may reasonably request, and to consult with management employees of Seller relating to the Business.No information or knowledge obtained in any investigation pursuant to this Section shall affect or be deemed to modify any representation or warranty contained herein or the conditions to the obligations of the parties hereto to consummate the transactions contemplated hereby. SECTION 4.03Further Assurances.Each of Seller and Buyer shall from time to time after the Closing, without additional consideration, execute and deliver such further instruments and take such other action as may be reasonably requested by the other party to make effective the transactions contemplated by this Agreement including without limitation the registration or recordation of the transfer of the Intellectual Property into the name of Buyer.With respect to all documents, information and other materials included in the Acquired Assets, in addition to paper and other tangible copies, Seller shall, upon Buyer’s request, also provide to Buyer electronic copies of such documents, information and other materials to the extent such copies are in Seller’s possession or can be obtained through commercially reasonable efforts. SECTION 4.04Proxy Statement; Other Filings. (a)As promptly as practicable after the execution of this Agreement, (i) Seller shall prepare and file with the SEC at its expense a proxy statement (the “Proxy Statement”) to be sent to the stockholders of Seller in connection with the meeting of the stockholders of Seller to consider the approval and adoption of this Agreement and the Acquisition (the “Seller Stockholders’ Meeting”), and shall also prepare and make with the SEC such other filings as may be required under applicable federal law.Buyer shall use all commercially reasonable efforts to cooperate in such preparation and filing and shall provide such information as Seller may reasonably request for inclusion in the Proxy Statement.Seller shall use all commercially reasonable efforts to respond to any comments of the SEC promptly and to resolve any unresolved comments, and to cause the Proxy Statement to be mailed to its stockholders at the earliest practicable time.Seller shall notify Buyer promptly upon the receipt of any comments from the SEC or its staff and of any request by the SEC or its staff or any other Governmental Authority for revisions to the Proxy Statement, and shall supply the other party or parties hereto with copies of all correspondence between such party or any of its representatives, on the one hand, and the SEC, or its staff or any other Governmental Authority, on the other hand, with respect to the Proxy Statement.All out of pocket expenses associated with the preparation of the Proxy Statement incurred by Seller, or by Buyer when acting pursuant to a request made by Seller, including without limitation, any costs associated with a fairness opinion, a proxy solicitation or other professional services provided to Seller, shall be borne solely by Seller.If any such expenses are borne by Buyer, Seller shall reimburse Buyer, in full on demand, as the case may be. 14 (b)The Proxy Statement shall also include the recommendation of the Board of Directors of Seller in favor of adoption and approval of this Agreement and the Acquisition. SECTION 4.05Meetings of Stockholders.Seller shall take all action necessary in accordance with Nevada Law and its Certificate of Incorporation and Bylaws to convene the Seller Stockholders’ Meeting to be held as promptly as reasonably practicable, for the purpose of voting upon this Agreement and the Acquisition.Seller shall use all commercially reasonable efforts to solicit from its stockholders proxies in favor of the adoption and approval of this Agreement and the Acquisition.The Board of Directors of Seller shall recommend that the stockholders of Seller vote in favor of the adoption and approval of this Agreement and the Acquisition at the Seller Stockholders’
